DAVID J. HEFFERNAN, Judge.
This cause coming on to be heard before me this day, and it appearing from the sworn petition and court file herein that service of process was duly and regularly had upon the defendant on the 2d day of May, 1958, and the defendant, notwithstanding said summons, has failed to appear.
*80It is thereupon ordered and adjudged as follows—
That a default be and the same is hereby entered against the above named defendant for failure to appear, answer or otherwise plead to the plaintiff’s petition; and
*81That the petitioner recover from said defendant possession of the premises described in the petition filed herein as 302 N. W. 15th St., #7, Miami, Fla., and forthwith be put in possession of same by force of the county, if necessary; arid have execution against said defendant for petitioner’s costs herein, to wit, $16.
Done and ordered in chambers of. the courthouse, Miami, Dade County, Florida.